 ARTIM TRANSPORTATIONSYSTEM,INC.179Artim Transportation System, Inc.,andEverettW.Batcheller.Case 13-CA-8230September17, 1971SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND KENNEDYOn January 27, 1969, the National Labor RelationsBoard issued a Decision and Order in the above-entitled case I finding that the Respondent, ArtimTransportationSystem, Inc., had discriminatedagainst EverettW. Batcheller in violation of Section8(a)(3) and (1) of the National Labor Relations Act,as amended, and ordered that he be reinstated andmade whole for any loss of earnings, with interestadded thereto, by reason of the discrimination. OnFebruary 12, 1970, the Court of Appeals for theSeventhCircuit issued its opinion sustaining theBoard's Order,2 and on March 19, 1970, the courtentered its judgement enforcing said Order. Subse-quently, the Respondent's petition to the SupremeCourt of the United States for a writ of certiorari wasdenied by the Court.3A backpay specification and notice of hearing wasissued by the Regional Director for Region 13 onFebruary 2, 1971, and the Respondent filed an answerto the backpay specification on March 2, 1971.Pursuant thereto, a hearing was held before TrialExaminer Lloyd S. Greenidge on March 23, April 5and 6, 1971, for the purpose of determining theamount of backpay due to Batcheller. On June 14,1971, Trial Examiner Greenidge issued the attachedSupplementalDecision in which he found thatBatchellerwas entitled to the amount of backpaytherein set forth. Thereafter, the Respondent filedexceptions to the Supplemental Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Supplemental Decision, the exceptions,and the entire record in the case, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner.SUPPLEMENTAL ORDERPursuant to Section 10(c) of the National Labor193 NLRB No. 27RelationsAct, as amended, the National LaborRelations Board hereby orders that Respondent,Artim Transportation System, Inc., Hammond, Indi-ana, its officers, agents, successors, and assigns, shallmake Everett W. Batcheller whole by payment to himof the amount set forth by the Trial Examiner in hisattached Supplemental Decision, plus interest, lessdeductions required by state and Federal laws.1174 NLRB No 40.2N L R B V Arum Transportation System, Inc,422 F 2d 853 (C A. 7).3400 U S 825.TRIAL EXAMINER'S SUPPLEMENTALDECISIONSTATEMENT OF THE CASELLOYD S. GREENIDGE, Trial Examiner: This proceedingwas instituted by the Regional Director for Region 13 of theNational Labor Relations Board, pursuant to authorityconferred on him by the Board, for the purpose ofdetermining the controversy which had arisen over theamount of backpay, if any, due to Everett W. Batcheller,who, according to the Board's Decision and Order herein,'as enforced by the United States Court of Appeals for theSeventh Circuit,2 had been discriminatorily discharged byArtim Transportation System, Inc., herein called theRespondent, in violation of Section 8(a)(3) and (1) of theAct.Subsequently, theRespondent's petition to theSupreme Court of the United States for a writ of certiorariwas denied by the Court.3 Backpay Specifications andNotice of Hearing issued herein on February 2, 1971, andwere later amended at the hearing held before me inChicago, Illinois, on March 23 and April 5 and 6, 1971.Upon consideration of the amended backpay specifica-tions,Respondent's answer, the evidence adduced at thehearing, and the briefs submitted by counsel for both sides,and upon my observation of the demeanor of the witnesses,Imake the following:FINDINGS AND CONCLUSIONS1.PRELIMINARY STATEMENTThe specifications allege, the answer generally denies butIfind, that the backpay period runs from December 1,1967, the day following Batcheller's discharge, to December29, 1970, the date of his reinstatement.The parties agree that an appropriate measure of thegrossbackpay for Batcheller can be determined bycomparing his earnings for the years 1964-1966, inclusive,to the earnings of the 10 Respondent's drivers with senioritydates immediately preceding Batcheller's starting date andthe 10 Respondent's drivers with seniority dates immediate-ly following Batcheller's starting date. It was also agreedthat,during the said 1964-1966 period, Batcheller'searningswere$32,110.68,hisyearlyaveragewas1174 NLRB No 40.2N L R B v Artim Transportation System, Inc.,422 F.2d 853 (C A. 7).3 400 U S 825 180DECISIONS OF NATIONAL LABORRELATIONS BOARD$10,703.56, and that the yearly average of the earnings forthe 20 comparison drivers was $10,171 29.4 The partiesfurther agreed that, during the said period, Batcheller'saverage yearly earnings were 105.23 per cent of the averageyearly earnings of the 20 drivers in the same period. Theamended specifications allege, and I find, that Batcheller'sgross earnings during each calendar quarter of the backpayperiod are 105.23 per cent of the average gross earnings ofthe 20 comparison drivers in each such calendar quarter.5Richard B. Simon, Compliance Officer for Region 13,testified,crediblyand without contradiction, that thefigures and computations in Appendixes A and B are basedon information he obtained directly from the Company'srecords.Accordingly, I find that such figures andcomputations accurately reflect the earnings of Batchellerand others during the periods indicated therem.6Respondent contends, in substance, that: (1) Batchellerdid not engage in a diligent search for work duringDecember 1967, during the first, second, and third quartersin 1968, and during October and November 1968, and inconsequence thereof backpay should not be awarded forthoseperiods; (2) Batcheller unjustifiably terminatedinterim employment with Midwest Emery Freight Systemand thereby incurred a willful loss of earnings; (3)Batcheller's discharge by interim employer Brady MotorFreight allegedly for having failed to report for work was, inall the circumstances, an unjustified voluntary terminationof employment; (4) claims for $730 and $310, representingexpenses incurred by Batcheller to hold interim employ-ment should be disallowed for the reason that they areindefinite and speculative; and (5) claims for medicalexpenses incurred by Batcheller during the backpay periodshould be denied because it has not been established thattheywould have been paid, in whole or in part, byTeamsters Union No. 142, Health and Welfare Trust Fund.II.THE EVIDENCEA The Extent of Batcheller's Search for WorkPrior to his discharge by the Respondent on November30, 1967, Batcheller was a truckdnver assigned to its CityDivision in Hammond, Indiana. At all times relevant,Batcheller has resided in a rural area about 14 miles southofLowell, Indiana. Lowell is approximately 30 milesdistant from Hammond. Following his discharge, Batchel-4Appendix A attached and p 2 of G C Exh 1-05Appendix B attached6As originally drafted, the specifications covered the period 1963-1966and showed Batcheller's average yearly earnings in this period to be 108 1%of the average yearly earnings of the 20 drivers However, at the hearing,theRegionalDirectormodified the specifications by accepting the1964-1966 period and the 105 23 percentage figure as proposed by theRespondent7Batcheller recorded in two notebooks the names of the places he hadvisited and the dates of such visits On occasions, his recollection of suchplaces and dates was refreshed by a reference to the notebooks5Batcheller referred in his testimony to visits to the East Chicago andHammond offices of the ISESD According to Batcheller, the former didnot issue identification cards to individuals seeking work but insteadrecorded such visits mechanically on something resembling a credit cardwhich it retainedBatchellerdid,however,obtainemploymentidentification cards but, again according to Batcheller, they were issued bythe Hammond office (G C Exh 16 and 17)M W Ruddell, manager of the Hammond office, acknowledged thatler spent on an average of 1 full day each week in search foremployment.?With respect to his work situation from December 1,1967, to the end of that year, Batcheller testified that therewas a grievance hearing in connection with his discharge onDecember 27; that 2 days later he filed a claim forunemployment compensation with the East Chicago officeof the Indiana State Employment Security Division(hereinafter ISESD) but did not register for employment atthat time; that the same day, December 29, one CarlMarcus, a supervisor assigned to the East Chicago office,referred him to Wonder BreadBakeriesreported to be inneed of a truckdriver; that later the same day or the next heappeared at the Wonder Bread plant where he filled out anapplication for the job of truckdriver and was theninstructed to return after the first of the year; that on orabout January 2, 1968, he returned to Wonder Bread andwas told he had not been selected for the job; and thatshortly thereafter he went back to the East Chicago office,informed Marcus of the final result of the interview, andrequested another referral.8Continuing in the year 1968, Batcheller testified thatduring the first quarter of 1968 he made abortive attemptsto obtain work with approximately 17 different employers,approaching I on about eight separate occasions; 9 thatduring the second quarter of that year he sought withoutsuccess to secure employment with four employers,approaching one on three occasions,10 and in additionregistered with the ISESD on March 25, April 15, and May27; that in the third quarter of the same year he applied tothree employers but there were no openings and, further, hemade about 16 visits to the ISESD. Finally, in the fourthquarter, Batcheller attempted to obtain employment withfour employers and, in addition, registered with the ISESDon November 13, 29, and December 17. In October andNovember 1968, Batcheller was active with an insurgentorganization called the Fraternal Group of ConcernedTeamsters which had entered aslateof candidates in anintraunion election scheduled for early December 1968 andwas then engaged in campaigningin itsbehalf. Batchellerdid not, however, remove himself from the labor market ashe used what money he received from the group" tocontinue his search for employment as shown by the fourtrips to employers and the three visits to the ISESD in thatquarter. Later in the fourth quarter and on December 23,G C Exh 17 which bears the stampof the Hammond office on its face wasissued by his office and allowed that G C Exh 16 which does not bearsuch a stamp couldalso be a record of Batcheller's visitsto the HammondofficeRuddell went on to say thathis office handles registrationfor workand that until June orJuly 1970 theEast Chicago officewas onlyconcernedwithprocessing claimsforunemploymentcompensationRuddell's area of responsibilitywas the Hammond office and it was notshown thathe had personal knowledgeof the day-to-day practice in theEast Chicago office at anytime material herein However, accepting for themoment Ruddell's assertionthat East Chicago was strictlya claims office,the fact isBatcheller'stestimonyconcerninga jobreferralby Marcus ofthat office andresulting interviewswithWonderBread personnel standsuncontradicted by Marcus or by anyonefromWonderBreadAccordingly,I credit this testimonyof Batcheller9Ruan Transport Corporation70D & L Transportti In fact, themoneywas a reimbursement to Batcheller for sums hehad expended to purchasefood and gasoline ARTIM TRANSPORTATION SYSTEM, INC.1811968,Batcheller obtained work with Carlson TruckingCompany.As to the first quarter and part of the second quarter in1969, Batcheller testified that his employment with Carlsoncontinued until March 11, 1969, that it was followed byemployment with Midwest Emery Freight System begin-ning the same day, March 11, and continuing up to April21, and that this employment was, in turn,followed byemployment with Tri-State Coach Lines from the latter partofApril to the end of May 1969. Again,according toBatcheller,while employedby Tri-State,he continued toseek other employment more suitable to his backgroundand training.On May 31, Batcheller journeyed to Portlandin his search for work and was away until June 17. In thelatter part of June, he sought employment with RogersCartage but there were no vacancies.In the third quarter,Batcheller filed an application with Great Lakes Expresswhich was rejected for reasons of age.From JulythroughAugust,he applied for work with four other employers and,in addition,filed an application with the United States CivilService Commission for the position of clerk-carrier in aPost Office.12 In response to a newspaper advertisement,Batcheller sought employment with Inland SteelCompany,one of the five civilian employers approached in thatquarter.After being refuseda job byInland Steel on threeor four occasions,Batcheller went to the Hammond officeof ISESD and complained to Ruddell. According to thecredited and uncontroverted testimony of Batcheller,Ruddell stated that he had read about Batcheller's "case,"advised that the Indiana Employment office could not "putpressure"on Inland Steel or on any other employer to giveBatcheller a job,and declared that,in view of all the"controversy"surrounding his case, he (Ruddell)consid-ered Batcheller"unemployable in the region."On Septem-ber 2,1969, Batcheller obtained employment as a craneoperator and warehouseman with Brady Motor Freightthrough a friend who had held the position but had quitallegedly because of unsafe working conditions.Finally, as to the first,second,and third quartersof 1970,Batcheller testified that he continued to work for Bradyuntil July 3 and then sought employment with six otheremployers without success.During the fourth quarter ofthat year,on or about October 1, Batcheller signed up witha local distributor for Bestline Products. This was anattempt at self employment necessitating loans in amountsof $2,000 from a local bank, $800 from a son, and $300from a daughter.The venture proved unsuccessful and, onDecember 28, Batcheller obtained employment withTransamerican Freight Line,Inc., through a personalcontact.The same evening, December 28, he received atelegram from the Respondent offering him reinstatement.The offer was accepted and, as reported above, Batchellerwas reinstated on December29, 1970.It is thus evident that during the entirebackpay period12Batchellerwas unsuccessfulin this effort, having failed to score apassing gradein the written examination13Batchellerdid not seek work with Red Top Trucking, NationalCartage, or American Transit Lines, three of the I I companies I note,however, that Red Top did not offer substantially equivalent employmentas its drivers are required to be out of town overnight and that, in 1968 and1969,NationalCartage had a constant work complement of city orcompany driversBatcheller was either seeking work or working. It is alsoapparent that although his efforts were concentratedinitially on getting employment as a city truckdriver he didnotmeet with muchsuccessin this regard; and thatthereafter some of the employment which he did obtain wasas a craneoperator and warehouseman or in his ownbusiness rather than as a truckdriver. Batcheller recountedthat, at the December 29, 1967, grievance session pertainingto his discharge, he criticized the Union's officials and, afterthis,BusinessRepresentative Jacob Abshire declared thatBatcheller would never again work in a shop under Local142's jurisdiction. Batcheller described his frustration inobtaining employment as follows: "In fact, I went to many,many places looking for work . . . under contract to Local142, and in every case I couldn't get ajob. It was evident Ihad been blackballed by that union."In support of its position that Batcheller did not exercisedue diligence in his quest for employment and also passedup available jobs, Respondent points, in its brief, totestimonyof 11 witnesses13 called by the Respondent. Ingeneral thesewitnesses,employees of various truckingcompanies, testified that substantial numbers of companyand fleet drivers were hired by them in 1968, 1969, and1970.In this regard, Respondent calls attention tostatements by Batcheller to the effect that he made oralapplications for work at four14 and filed written applica-tions with three 15 of theseven remainingcompanies, yetnot one of the witnesses remembered having received a callor an application from Batcheller. I find no merit in theforegoing.A review of the testimony of theseven witnessesrevealsthat four conceded a lack of personal knowledge, prior to1970, as to who had applied for work locally and allowedthat unbeknown to them Batcheller might have approacheda subordinate with an oral request for employment. As towrittenapplications,WilliamP.Frantz,safetyandpersonnel director forWelsh Brothers since January 4,1971, testified at one point that there is no way to determinewhether an individual applied for work in 1968, asBatcheller credibly averred, since it was not until January 1,1971, that the company began to keep a file on all jobapplicants pursuant to the rules and regulations of a federalagency.However, at another point Frantz testified that,prior to January 1971, it was company policy not to acceptan application unless a man was actually hired and onlysuch applications were retained. Frantz' association withWelsh dates only from January 1971 and it is clear from theforegoing and the record as a whole that he is not familiarwith the Company's employment practice in 1968. Accord-ingly, I do not accept this testimony of Frantz. Peter B.Ondrak, director of labor relations at D & L Transport forthe past 15 years, testified that his base of operations isCicero, Illinois, and that the Company has a terminal inEast Chicago. Ondrak went on to say that short formBatchellertestified credibly that, in November or December 1968, heapplied to Simms Motor Transport, another of the Il employersrepresented at the hearing, understandably without success as the ratio ofitsowner operators to company drivers was 5 to I and, as with NationalCartage, the turnover among company drivers was practically nil14Ruan Transport Corporation, Rogers Cartage, Gary Transfer, andGreat Lakes Express15WelshBrothers,D & L Transport, and C P.T. Freight 182DECISIONSOF NATIONALLABOR RELATIONS BOARDapplications are kept for 6 years and that a search of theCompany's files had disclosed no application fromBatcheller. For his part, Batcheller testified that, on June10, 1968, he approached a D&L dispatcher in a housetrailer; that he requested, received, filled out, and returnedan application to the dispatcher who then advised that hewould send it to East Chicago for approval. Several weekslater someone told Batcheller that the East Chicago officewas not authorized to accept applications and that he didnot know anything about the application. Still later,Batcheller was informed that there had been no reply fromEast Chicago. Batcheller's account contains a fair amountof corroborative detail which tends to buttress his story. Itis therefore credited. Batcheller submitted an applicationfor employment with D & L but it is doubtful that it everleft the house trailer. Finally, E. M. Heisterberg, Presidentof C.P.T. Freight, testified that, prior to January 1, 1971, hisCompany did not retain applications, allowed thatBatcheller might have filed an application with C.P.T. in1968, as Batcheller asserted, and conceded that in suchevent there would be no record of the application.Respondent furnished evidence to show that the Gary-Hammond-East Chicago area 16 was not a depressedsection of the country at times relevant and has requestedthe Trial Examiner to consider the job market conditionsprevailing in the area during the backpay period. I havedone so and am satisfied that this was not a depressed area.However, the problems Batcheller faced in findingemployment was not due to any lack of diligence on hispart but to the difficulties he encountered through theISESD which had contacts with the greatest number ofemployers in the area and also to the opposition of theUnion which had contracts with many of the sameemployers. Thus, considering the limitations imposed onBatcheller it is impossible to determine how many jobs wereactually available to him. On the basis of the above, I findthat Batcheller made a diligent effort to secure employ-ment.Accordingly I conclude, and find further, thatRespondent has not sustained its burden of showing, as itcontends, that Batcheller did not exercise due diligence inseeking work during the backpay period and therebyincurred a willful loss of earnings.17B.Batcheller's InterimEmployment in DisputeBatcheller was hired by Midwest Emery Freight Systemas a fleet or over-the-road driver on March 11, 1969,following consummation of a leasing arrangement betweenCarlson Trucking Company and Midwest Emery andremained in the latter's employ until about April 21, 1969,when he quit. However, while still employed by MidwestEmery, he continued to look for more suitable employment.Batcheller testified credibly that he terminated his employ-ment with Midwest Emery because of an accumulation ofseparate incidents as follows: (1) he encountered difficultyin obtaining reimbursement of $80 which he had spent to16Resp Exh 111 In December 1968 Batcheller was referred by the ISESD to a MrWilliams but refused the referral for the reason that he could not work on acommission basis As this was not substantially equivalent employment,Batchellercan not be faulted for his action in August 1970 Batcheller wasagainreferred by ISESD this time to Midwest Pipe but did not report Therepair a Thermo-King in a company truck; (2) the companydeducted from his pay money it had advanced to coverroad expenses; (3) on one occasion, he could not obtain anadvance to pay road expenses for a return trip to his homebase; and (4) he could not get an advance to cover expensesrequired to complete a delivery of goods in Milwaukee.Batcheller explained that he was without funds at the timehe was detailed to go to Milwaukee and needed the moneyto pay a city man to help unload his truck. Norbert Kustra,director of safety and personnel for Midwest Emery and awitness for the Respondent, testified that his company givesmoney advances and issues charge authorizations orpurchase money orders to drivers of leased equipment foruse in the event of breakdowns. He did not, however,directly challenge the credited testimony.Batcheller started to work for Tn-State Coach Lines onApril 24, 1969, and remained with the Company until aboutthe end of May when he quit this interim employer.Batcheller drove a limousine for Tn-State between Garyand the O'Hare airport. Under an arrangement with theCompany, he was supposed to make three trips in a 12- to13-hour workday and average about $2.00 per hour. Inpoint of fact, however, after the first week, the trips werecut to two, the workday to 8 hours. To make matters worsestill,Batcheller learned in time that drivers were expected tomake up shortages. Further, the limousine he drove hadmany breakdowns and flat tires and there were with noreplacements for the flats. The incident that precipitated hisvoluntary termination occurred the night he lost his walletamid much confusion.Batchellerobtained employment with Brady MotorFreight on September 2, 1969, on a referral by a friend whohad quit allegedly because of hazardous working condi-tions.His employment with this employer terminated inJuly 1970 under circumstances here in dispute.Batcheller was assigned to operate a mill type crane of1917 or 1918 vintage. The crane ran on tracks overhead andwas controlled from a box below. It was used primarily toload and unload steel onto and from flat bed trucks. Healso operated a forklift truck which did the same thing.Batcheller recounted numerous complaints voiced tomanagement about the condition of the crane, manyadmittedly valid, among them the fact that he had receivedelectricshocks and had expressed a fear of beingelectrocuted.On or about June 19 he observed that thecranewas not tracking properly and asked RegionalManager Lewis to have it repaired but he refused. A fewdays later, a shaft in the main drive broke and, after this,the crane was inoperative for a period extending throughJuly 3. In the meantime, Batcheller used the forklift totransport products.About 4:30 p.m., Fnday, July 3, while operating theforklift, a few steel pieces fell off the truck and damaged awall of a warehouse. Lewis ran out of his office andremonstrated with Batcheller about moving products in anunsafe manner. Batcheller then reminded Lewis that therecord here does not show the terms, conditions, and location of the loband, in the absence of such evidence, there is no warrant for finding-onthe basis of the abovementioned entry in Batcheller's record with theISESD-that he failed in his duty to mitigate damages by not reporting forthe same ARTIM TRANSPORTATION SYSTEM,INC.183crane was inoperative and asserted that it should have beenrepaired some time ago. Whereupon,and without furtherado, Lewis directed Batcheller to pack up and go home.Batcheller asked whether he was fired and stated that, ifsuch were the case,he was entitled to a letter of discharge.To this, Lewis replied that such a letter would have toemanate from Des Moines.And, asBatcheller turned toleave,Lewis said"Don't bother to come backMonday."Batcheller had worked the entire week of June30 throughJuly 3.Under an agreement between theCompany and aunion,when a holiday falls on a Saturday or Sunday, anemployee is entitled to takeoff with paythe precedingFriday or the following Monday. Batcheller did not workMonday,July 6,and was not paid for that day. Further, hedid not report for work onJuly 7 and July 8. On Thursday,July 9,Batcheller telephoned Lewis to ascertain whetherLewis had sent a letter to Des Moines recommending hisdischarge.Operations Manager Urbane answered and, onLewis'instructions,told Batcheller"don't bother comingback." 18Respondent contends that Batcheller unjustifiably termi-nated his employment with Midwest Emery and incurred awillful loss of earnings.Ido not agree.It has long been therule that". . .a claimant who obtains a job but then leavesit for justifiable reason is not deprived of all further claims;the assumption is that the reason for his quitting the jobwould not have been present at Respondent'splant andtherefore the job is not substantially equivalent." 19Applying the rule to the facts here present,Ifind thatBatcheller voluntarily quit his employment with MidwestEmery for justifiable personal reasons,namely, the factsthat the Company had shortchangedhim bydeductingfrom his earnings money he had spent to pay road expensesand, on occasions,refusing to advance money for thispurpose;and, further,had dragged its heels in reimbursinghim for money expended to repair its equipment. Smallwonder then that he decided to look elsewhere for work.Moreover,the job with Midwest Emery was not substan-tiallyequivalent to the job Batcheller had with theRespondent.In view of the foregoing,the quitting did notconstitute a willful loss of earnigns.A similar result is warranted in the caseof employer Tri-State Coach Lines. In that instance,Batcheller's earningswere considerably less than he was led tobelieve theywould be.Further,theTri-State job did not providesubstantially equivalent employment. I find,therefore, thatby quitting his employmentwith Tri-State Batcheller didnot violate his obligation to minimize his losses.Finally,Respondent argues that Batcheller's discharge byBrady Motor Freight"was the result of his failure to reportfor work and as such [must be] found tobe a voluntaryleaving of employment."There is no supportin the recordisThe facts above with respect to Brady are found from creditedtestimonyofBatcheller,ascorroborated in certain particulars byadmissionsof Lewis Testimony of the latter in conflict with the findings isnot creditedfor variousreasons asfollows (I) at one point, Lewis testifiedthat he told Batchellernot to report for work on Monday, July 6, but lateraverredthat he didnot tell Batchellerhe had Monday off, (2) Lewisrecalledhaving an argument with Batchelleron July 3 and telling him toleavebut did notrecall tellinghim to return, (3) Lewis did not knowwhether Batchellerwas paid for Monday, (4) Lewis decided to fireBatchelleron July 7 and the decision related back, to some extent, to anargumenton July 3 which he didnot recall,and (5) Lewis did notfor the contention.The evidence is that Batcheller wasdischarged by Lewis following an argument about theoperation of certain equipment in the plant.Lewis toldBatcheller on July 3 to go home and not to return thefollowing Monday, July 6.Batcheller did not and was notpaid for Monday which for him was a holiday with pay.Moreover,when Batcheller asked for a letter of dischargeLewis did not deny that he had been discharged.Further,even in Lewis'view of the facts, Lewis was influenced tosome degreein arriving at his decision to dischargeBatcheller by the events of July 3. As there is no claim andno evidence that Batcheller engaged in misconduct and ashe immediately resumed his search fcr employment, I findthat he did not incur a willful loss of earnings on July 3.C.Expenses Incurred To Retain InterimEmploymentThe Regional Director allowed an offset of $1040 frominterim earnings for expenses incurred by Batcheller to holdinterim employment.In this regard,a stipulation wasreceived to the effect that logs maintained by Batchellershow that,in the first quarter of 1969,he spent 71 days outof the Hammond area on business for Carlson Truckingand, in the second quarter of the same year, spent 31 daysout of the area on business for Midwest Emery,for a totalof 102 days on the road.Prior to his unlawful discharge,Batchellerwas a city driver for the Respondent at itsterminal in Hammond.Questioned as to these expenses,Batcheller testified that,at one time,an agent for theInternal Revenue Service had advised that he could deduct$10.00 per day for road expenses without itemizingprovided he kept a daily log showing the days spent awayfrom home.Continuing Batcheller related that his expenseswere for subsistence,lodging,telephone calls, and othergeneral road expenditures.In its brief,Respondent invitesattention to testimony by Kubsta that certain trailers leasedby Midwest Emery were"five-axle sleeper operations,"inferentially contending thereby that Batcheller could haveavoided motel expenses by using a trailer.There is nosubstancein the contention.Notwithstanding the paucityof proof to sustain the position,itwill suffice to say thatBatcheller was not required to sleep in a trailer to mitigatedamages arising from his unlawful discharge by theRespondent.20Ifind that Batcheller's road expenses were necessary toretain interim employment and that $10.00 per day is areasonable and proper allowance for defraying theseexpenses.However,in computing Batcheller's road dayswhile at Carlson Trucking,the Regional Director inadvert-ently credited him with 73 rather than with the stipulated 71days.I have,therefore,modified the backpay specificationsremember whether the crane was inoperative on June 3 In view of thisself-contradiction,hisuncertainty,vacillation,and evasion,aswell asdemeanor,I regard Lewis' testimony as generally unworthy of belief andcredit it only when it conforms with other credited testimony or constitutesan admission against interest.19Mastro Plastics Corporation, etc,136 NLRB 1342, 1349, enfd on thispoint 354 F 2d 170(C A. 2), cert denied 384 U S 972;East Texas SteelCasting Company, Inc,116 NLRB 1336, 1347-1348, enfd.255 F.2d 284(C A5), American Manufacturing Company of Texas,167 NLRB 520, 527.20 SeeMy Store, Inc,181 NLRB No. 47 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the extent of deducting$20 fromsuch expenditures asappears at footnote2, Appendix C of thisDecision.D.Medical ExpensesPrior to Batcheller's discharge on November 30, 1967,Respondent was a party to a collective-bargaining contractwith Teamsters Union Local No. 142, IBT and insuredunder a group plan administered by the Union's Healthand Welfare Trust Fund. The premiums on such insurancewere paid solely by the Respondent. During the backpayperiod, Batcheller incurred hospital and medical expensesas the result of injuries sustained by his dependent childrenin a common occurrence. Louis Morande, administrator ofthis Fund, related that the health program provides basicand major medical coverage for all eligible employees andtheir dependents; that under the basic plan the Fund paysthe first $750 of hospital charges and 80% of the balanceplus a maximum of $40 per day for a hospital room; that,while there is a $100 deductible on major medical expenseswhere, as here, there is a common incident only onedeductible is assessed; and, finally, that where, again as inthis instance, the wife of a covered employee has insuranceand her carrier pays part of a claim the Fund picks up thebalance including the $100 deductible. Batcheller testifiedthat not one of the bills has been paid by the FundThe Regipnal Director's amended backpay specificationsclaim the 'amount of these medical bills and hospitalexpenses21 to the extent that Batcheller would have beencompensated for such expenses under the group healthinsurance policy then in force, less amounts paid by Mrs.Batcheller's insurance. I find that Batcheller was anemployee covered by the Fund-applicable to all regularemployees and to new employees after 60 days ofemployment-and that such coverage would have contin-ued but for Respondent's discrimination against him.Inasmuch as Batcheller incurred medical and hospitalexpenses for which he would have been compensated by theFund, and as no evidence to the contrary was adduced bythe Respondent, I find further that he is entitled to $911 forsuch expenses from the Respondent, and the claim thereforas set forth in the amended specifications is allowed.Additionally, the parties stipulated that, while employedby Brady Motor Freight, Brady deducted $208.20 fromBatcheller's earnings to pay premiums in a group healthpolicy. Absent the wrongful discharge Batcheller would nothave been deprived of coverage under the Fund andsubstitute insurance would not have been necessary. Forthis reason, the claim of $208.20, as set forth in theamended specifications, is also allowed. In sum, the totalamount awarded Batcheller for medical and healthinsurance premium payments is $1,119.20.E.Pension Insurance PremiumsAt least since April 1, 1967, the Respondent has beenparty to a pension fund agreement, created pursuant to itscollective-bargaining contract with the Union, the purpose21G C Exh 20(a) through (g)22One ofthe three employer trustees is R Ralph Artim,president of theRespondent23The terms pension plan and pension fund are used interchangeablyof which is to provide employees "pension, death and othersuch benefits ...." All regular employeesare eligible toparticipate in these benefits and the premiums for suchpension insurance are paid in full, weekly, by theRespondent to the trustees of the pension fund,22 who inturn pay them to the insurance carrier. According tocredited and uncontradicted testimony of Morande, who isalso administrator of the pension fund,in situations whereno contributions have been made on behalf of an employeefor 3 or more years, the employee forfeits his credits in thefund for those years. He also related that no payments tothepension fund were made by the Respondent forBatcheller during the backpay period.On March 10, 1971, Morandesent Batcheller a letterwhich stated, in pertinent part, that "As of December 31,1968, you have accumulated six (6) years of Pensioncredit."Batchellerwas hired by the Respondent inSeptember 1961 and, absent his discriminatory discharge,would have had about 9 years and 6 months of creditableservice as of the date of the Morande letter.In his amended specifications, the Regional Directorallegesthat "inasmuchas Batchellerwas terminated frommembership in the Pension Plan . . . by reason of hisdischarge," Respondent should be required to pay to thepension plan23 a sum representingthe contributions itwould have made to the pension plan for Batcheller duringthebackpay period if he had not been wrongfullydischarged. The Regional Director also requests the TrialExaminer to include in his Decision a provision permittingthe Director or Batcheller to reopen the record on motionin the event the pension plan refuses to accept contributionstendered on Batcheller's behalf or refuses to restore thestatus quo antewith respect to his pension rights.In itsbrief,Respondent asserts that it has "no objectiontendering to the pension fund the amount found due forthose periods in which Mr. Batcheller was engaged in adiligent search for work or was employed by an interimemployer." Thus,it isclear, and I find, that Batcheller wasentitled to participate in the pension program during thebackpay period and that absent the discrimination wouldhave received all benefits which flowed from the Respon-dent's contributions to the pensioninsurance.The amountstheRespondentwould have contributed during thebackpayperiodarenotdisputedand are quitesubstantial.24Accordingly, I conclude that Batcheller isentitled to be made whole for the contributions theRespondent would have made to hispension insuranceabsent the discrimination and the claim therefor in theamount of $1,566.00, as set forth in the Regional Director'samended specifications, is confirmed.25It is well settled that pension payments made by anemployer are a form of wages.26 Although"wages,"Respondent's contributions were not paid to the discrimi-natee but went to the Pension Fund and then to theinsurance carner as premiums for the pension insurance.The Regional Director proposes, and I agree, that it wouldbe appropriate and reasonable in this backpay proceeding24Appendix D attached25NLRB v Brown &Root, Inc, 311 F 2d 447, 452 (C A 8)28Inland Steel Company v N LR B,170 F 2d 247, 250-25I (C A. 7),cert denied 336 U S 960 ARTIM TRANSPORTATION SYSTEM, INC.185to require the Respondent to pay the contributions omittedduring the backpay period to the Pension Fund. However,Morande disclaimed knowledge as to whether the Fundwould accept a tender of the omitted premiums and restoreBatcheller's pension insurance in the status it would havebeen absent the discrimination. The question, he went on tosay, has not been presented to the trustees who are the solearbiters in the matter.27 It is this uncertainty as to whether atender of contributions will be accepted by the Trustees andthestatus quoat thetimeof the discrimination restored inrespect to Batcheller's pension rights that has prompted theRegional Director to request inclusion of a provision in thisDecision granting leave to reopen the record on motion.However, to accede to the request, and I do not, would onlyinvite further delay in what has already been a protractedproceeding. More important is the fact that the contingencythe Regional Director envisions can be provided for at thistime.Under Section 10(c) of the Act, the Board has thepower to order restoration of insurance rights and toprovide alternative relief.28 Accordingly, I shall recom-mend that Respondent attempt to procure for Batchellerthe restoration of his pension rights and privileges as theyhad existed immediately prior to his unlawful discharge onNovember 30, 1967, by tendering to the Pension Fund theamount of $1,566.00 which represents the contributionsRespondent would have made to the Pension Fund duringthe backpay period on Batcheller's behalf absent thewrongful discharge or, if exact restoration is not possible,that the Respondent procure substantially equivalentpension insurance rights and privileges for Batcheller.F.Vacation TimeAs an employee with more than 9 years of service withthe Respondent, Batcheller is entitled to a 3-week vacation.Sometime in March 1971 he requested and was denied a 1-week vacation to attend this hearing. Jack McMahon,Respondent's operation manager for its city division andthe individual who had denied the request, testified that theapplication was rejected because he believed the matter ofBatcheller's vacation time and holiday pay would beresolved in this proceeding. In his brief, the RegionalDirector poses the question whether Batcheller is entitled tonormal vacation benefits in 1971. The question is moot, ofcourse, but if guidance is sought it is suggested that theRegion obtain compliance with the Board's Order and thecourt's decree under which the Respondent is obligated torestore Batcheller to his former or substantially equivalentposition, "without prejudice to his seniority or other rightsand privileges," and this includes the restoration of hisvacation time and holiday pay from on and after November30, 1967.RECOMMENDED ORDEROn the basis of the foregoing findings and conclusionsand the entire record in this case, it is hereby ordered thatRespondent,ArtimTransportationSystem, Inc., itsofficers, agents, successors, and assigns pay to Everett W.Batcheller as net backpay herein determined to be due theamount of $29,245.82 with interest at the rate of 6 percentper annum computed on the basis of the quarterly amountsof net backpay due, less any tax withholding required bylaw; 29 that Respondent pay to Batcheller the amount of$1,119.20 as reimbursement for medical expenses andhealth insurance premiums; and that Respondent attemptto procure for Batcheller the restoration of all his rights andprivilegesofpension insurance as they had existedimmediately prior to his unlawful discharge on November30, 1967 by tendering to the pension fund the amounts of$1,566.00 which represents the contributions the Respon-dent would have made to the pension fund during thebackpay period on Batcheller's behalf, or procure substan-tially equivalent pension insurance rights and privileges forBatcheller.27Article 17, section I, in the April I, 1967, collective-bargainingcontract between the Respondentand Teamsters Union Local No 142,repeated in the April I, 1970, contract between the parties, recites in partThe Trustees of the Fund shall have the sole power (a) to construe theprovisions of the Trust Agreement and rules and regulations and all termsused therein,and (b)to determineall disputes with respect to eligibility, theright to participatein benefitsof the Fund, time, method of payment,paymentduring periodsofEmployee illness or disability, methods ofenforcementof payment and related matters, and any constructionadopted and any determination made by the Trustees in good faith shall befinaland binding upon all Employers, Employees, participants, legalrepresentatives, dependents, relatives, and all persons and parties28 See, for example,CB Cottrell & Sons Company,34 NLRB 457,471-472,Continental Oil Company v N L R B,113 F 2d 473, 485 (C A 10),enforcing as modified 12 NLRB 789, remanded for other reasons 313 U S.21229Appendix C attached 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX A19631964196519661967D. Pearson2-16-59$9,014.99$ 9,410.94$ 9,730.57$9,845.77$ 10,452.25C. Byquist6-1-599,258.299,854.0010,451.5010,869.8410,914.09L. Scheenya1-10-5910,193.8010,680.2210,935.5411,624.2711,425.13C. Graves11-13-5910,110.9210,891.6711,200.4910,968.53119429.18R. Brogg6-6-618,919.749,710.2210,039.4010,014.7010,374.06D. Donato6-5-619,885.3610,255.3511,200.4111,261.0111,081.09R. Finch6-27-619,534.8310,008.6710,604.638,933.509,893.21C. Hawk8-11-6110,070.269,460.0310,571.4510,072.609,542.17J. Boll8-25-619,436.4010,082.5011,069.7510,435.8710,752.44R. Artier9-5-618,748.189,549.0010,324.2610,137.1511,020.91Everett Batcheller10,571.8510,124.0310,475.1311,511.528,820.16J. Oliphant10-17-619,736.759,304.4610,491.8910,415.1710,218.19D. Gardener12-4-618,606.348,444.679,892.4510,056.459,755.91R. Leesow12-5-619,004.029,033.029,135.699,599.989,665.80K. Yeas1-28-629,008.949,843.4510,357.2010,700.6010,617.41P. De Boer2-7-629,250.369,923.3210,204.2610,400.4710,727.44W. Brewer4-26-629,114.3310,708.7611,513.5611,539.4411,462.62R. Ericks2-13-637,530.769,512.939,311.669,044.499,968.11C. Mathews2-13-638,006.9810,495.7210,482.9810,937.0510,817.34C. Nelson3-16-637,101.998,802.829,739.2710,629.3110,733.62L. Richardson3-18-636,784.469,086.8410,506.539,971.079,852.16Total$210,703.43Average10,535.17105.23 of Average11,086.16 APPENDIX B19681969334412412123D. Pearson$2,784.10$ 3,267.57$ 2,662.77$2,841.40$ 3,019.86$ 3,169.82$ 3,507.85$ 3,848.31$ 2,680.48$ 1,072.44$ 3,026.68$ 3,415.54C. Byquist2,768.462,892.572,807.002,834.923,139.653,401.863,864.573,566.242,937.34581.133,131.653,326.17L. Scheenya3,204.603,823.423,243.632,989.173,322.033,788.843,750.814,383.602,957.94895.483,392.144,492.43C. Graves3,032.71,3,249.483,249.133,018.053,329.113,648.473,545.183,963.242,938.61861.492,933.734,239.59R. Brogg2,652.502,659.123,013.532,713.672,972.263,137.153,072.823,467.812,824.45327.122,812.103,483.80D. Donato3,104.413,543.523,257.773,073.063,292.183,660.473,685.543,866.822,879.50752.122,894.113,878.89R. Finch2,410.573,033.742,353.492,618.182,421.073,395.293,298.493,414.452,387.54917.933,071.433,631.97C. Hawk2,896.613,171.153,056.742,755.303,081.123,489.463,379.053,526.093,364.61196.113,021.283,392.90J. Boll2,874.003,152.893,008.812,930.203,174.243,044.773,320.483,668.592,844.06786.292,911.153,722.88R. Artie3,103.073,163.222,633.692,946.503,050.273,459.303,180.183,446.172,760.60667.843,051.244,122.84J. Oliphant2,643.133,033.152,994.642,755.323,013.523,285.953,298.503,744.862,503.12431.792,143.442,441.25D. Gardener2,625.302,732.262,784.592,547.052,818.022,996.072,750.482,896.222,458.23703.702,917.643,415.54R. Lessow2,254.322,711.812,584.362,434.882,481.603,255.862,369.442,835.182,429.77664.772,173.102,736.34K. Yeas2,796.143,260.102,958.502,772.422,919.222,754.783,023.342,791.512,244.37453.412,590.673,386.88P. De Boer2,829.893,113.972,857.702,729.583,072.483,239.543,093.323,438.552,388.16842.752,914.203,698.81W. Brewer3,115.183,253.242,741.202,701.473,071.493,301.482,620.983,803.522,810.86601.522,685.793,831.64R. Ericks2,629.813,106.453,220.262,829.222,757.093,131.483,365.383,131.002,693.81673.412,856.263,720.09C. Mathews3,151.073,340.913,087.413,043.803,053.613,180,543,384.663,352.262,937.77582.162,665.013,459.24C. Nelson29505.173,152.962,811.942,705.633,077.603,235.093,017.603,344.782,749.74583.792,733.033,657.33L. Richardson259.262,466.632,547.052,852.902,883.833,331.263,323.593,701.012,842.16668.052,833.463,726.15Total$55,973.65$63,328.16$57,874.21$55,992.72$59,950.25$65,908.34$64,852.26$70,190.26$54,633.12$13,263.30$56,758.11$71,780.28Average2,798.683,116.412,893.712,799.642,997.513,295.423,242.613,509.512,731.66663.172,837.913,589.01105.232 ofAverage2,945.053,279.403,045.052,946.963,154.283,467.773,412.203,693.062,874.53697.852,986.333,776.71197000 188DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX CCalendarQuarterGrossEarningsInterimEarni_ftsNet Backr4-67$9,238.47$8,820.66$417.811-682,945.052,945.052-6839279.4039279.403-683,045.053,045.054-682,946.062,946.061-693,154.281,270.85a12,478.12115.311(710.00)12-693,467.77894.6712,325.10558.00e/(310.00)13-693,412.20280.8013,131.404-693,693.062,250.70l o442.361-702,874.531,940.85f/933.682-70697.85942.751-3-702,986.33461.2512,525.084-703,776.71-3,776.71$29,245.82aEarnings from interim employer Carlson Trucking Company.1 Expensesincurredin holdinginterim employment with Carlson*cEarningsfrom interim employer Midwest Emery Freight System.J Expensesincurredin holdinginterim employment with MidwestEmery.1 Earningsfrom interim employer Tri-State Coach Lines.1 Earningsfrom interim employer Brady Motor Freight. ARTIM TRANSPORTATION SYSTEM, INC.APPENDIX D189Contributions Required by Contract from Artim Transportation System,Inc., toPension Fund of Teamsters Union. Local 142PeriodAmt. per week4-1-67through3-31-68$ 8.004-1-68m3-31-699.004-1-69m3-31-7010.004-1-70m10-1-7011.0010-1-70mpresent time12.00Computation of Contributions which would have been made by Artim Transporta-tion System,Inc., to Pension Fund of Teamsters Union,Local 142,on behalf ofBatcheller19674weeks@ $8.00 per week$32.00196813104.00196839"9.00351.00196913"of117.00196939"10.00390.00197013"of130.00197026"11.00286.00197013"12.00156.00Total$1,566.00